FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2022

                                     No. 04-22-00264-CV

                           IN THE INTEREST OF E.J.M., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01970
                          Honorable Monique Diaz, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       Intervenors, who were appointed joint managing conservators of the child, have filed a
motion for a 30-day extension of time to file their appellees’ brief. The deadline is currently
August 16, 2022. Intervenors’ motion is GRANTED IN PART. It is ORDERED that
Intervenors’ brief must be filed no later than September 6, 2022. Given the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.


       It is so ORDERED on August 16, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT